             Case
             Case 3:21-cv-00693-LB
                  3:21-cv-00693-LB Document
                                   Document 9-5
                                            22 Filed
                                                Filed 03/05/21
                                                      02/05/21 Page
                                                               Page 11 of
                                                                       of 33



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                                  UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
13   DAVID WEIG, individually and on behalf of other
     members of the general public similarly situated,
14
                            Plaintiff,
15
            v.
16
     ROBINHOOD FINANCIAL LLC, ROBINHOOD                   Case No. 5:21−CV−00693−NC
17   SECURITIES, LLC, and ROBINHOOD
     MARKETS, INC.,
18

19                          Defendants.

20                                                        [PROPOSED] ORDER GRANTING
     THIS DOCUMENT RELATES TO:                            ADMINISTRATIVE MOTION TO
21                                                        CONSIDER WHETHER CASES SHOULD
     Cezana v. Robinhood Financial LLC et al,             BE RELATED
22   Case No. 3:21−cv−00759−SK
23
     Cheng et al. v. Ally Financial Inc. et al.,          [N. D. CAL. CIVIL L.R. 3-12]
24   Case No. 3:21−cv−00781−SK
                                                          Judge: Magistrate Nathanael Cousins
25   Curiel−Ruth v. Robinhood Securities LLC et al.,
     Case No. 3:21−cv−00829−TSH                           Trial Date:   None set
26                                                        Action Filed: January 28, 2021
27   Dalton v. Robinhood Securities, LLC et al.,
     Case No. 4:21−cv−00697−KAW
28

                                                     0
                                     [PROPOSED] ORDER (5:21−CV−00693−NC)
             Case
             Case 3:21-cv-00693-LB
                  3:21-cv-00693-LB Document
                                   Document 9-5
                                            22 Filed
                                                Filed 03/05/21
                                                      02/05/21 Page
                                                               Page 22 of
                                                                       of 33



 1   Days v. Robinhood Markets, Inc. et al.,
     Case No. 4:21−cv−00696−KAW
 2
     Feeney et al. v. Robinhood Financial, LLC et al.,
 3
     Case No. 5:21−cv−00833−SVK
 4
     Krasowski et al. v. Robinhood Financial LLC et al.,
 5   Case No. 3:21−cv−00758−TSH
 6   Krumenacker v. Robinhood Financial, LLC et al.,
 7   Case No. 4:21−cv−00838−YGR

 8   Moody et al. v. Robinhood Financial, LLC et al.,
     Case No. 3:21-cv-00861-JCS
 9
     Saliba v. Robinhood Markets, Inc. et al.,
10   Case No. 3:21-cv-00871-JCS
11
     Clapp et al v. Ally Financial Inc. et al.,
12   Case No. 3:21-cv-00896-JCS

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         1
                                     [PROPOSED] ORDER (5:21−CV−00693−NC)
               Case
               Case 3:21-cv-00693-LB
                    3:21-cv-00693-LB Document
                                     Document 9-5
                                              22 Filed
                                                  Filed 03/05/21
                                                        02/05/21 Page
                                                                 Page 33 of
                                                                         of 33



 1            Having considered Plaintiff Sagi Cezana’s Administrative Motion to Consider Whether the
 2   Cases Should be Related, as well as the pleadings on file, and good cause appearing, the Court
 3   GRANTS the motion and ORDERS the Clerk to relate the following filed cases to this instant matter:
 4            1. Cezana v. Robinhood Financial LLC et al, Case No. 3:21−cv−00759−SK (filed Jan. 29,
 5                2021);
 6            2. Cheng et al v. Ally Financial Inc. et al, Case No. 3:21−cv−00781−SK (filed Feb. 1, 2021);
 7            3. Curiel−Ruth v. Robinhood Securities LLC et al, Case No. 3:21−cv−00829−TSH (filed Feb.
 8                2, 2021);
 9            4. Dalton v. Robinhood Securities, LLC et al, Case No. 4:21−cv−00697−KAW (filed Jan. 28,
10                2021);
11            5. Days v. Robinhood Markets, Inc. et al, Case No. 4:21−cv−00696−KAW (filed Feb. 1,
12                2021);
13            6. Feeney et al v. Robinhood Financial, LLC et al, Case No. 5:21−cv−00833−SVK (filed Feb.
14                2, 2021);
15            7. Krasowski et al v. Robinhood Financial LLC et al, Case No. 3:21−cv−00758−TSH (filed
16                Jan. 29, 2021);
17            8. Krumenacker v. Robinhood Financial, LLC et al, Case No. 4:21−cv−00838−YGR (filed
18                Feb. 2, 2021);
19            9. Moody et al. v. Robinhood Financial, LLC et al, Case No. 3:21-cv-00861-JCS (filed Feb.
20                3, 2021);
21            10. Saliba v. Robinhood Markets, Inc. et al, Case No. 3:21-cv-00871-JCS (filed Feb. 3, 2021);
22            11. Clapp et al v. Ally Financial Inc. et al, Case No. 3:21-cv-00896-JCS (filed Feb. 4, 2021).
23

24            IT IS SO ORDERED.
25             March 5, 2021
26   Dated:
                                                             LAUREL BEELER
27
                                                             United States Magistrate Judge
28

                                                         1
                                     [PROPOSED] ORDER (5:21−CV−00693−NC)
